Citation Nr: 0714410	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status post 
rhinoplasty nasal septum deformities.

2.  Entitlement to service connection for chronic upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1949 until July 
1949 and from August 1949 until November 1949.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

These matters were previously before the Board in July 2005.  
At that time, the issue on appeal with respect to the 
rhinoplasty claim was whether new and material evidence had 
been received to reopen the claim.  The Board determined that 
new and material evidence had been added to the record, and 
the claim was reopened.  Then both issues were remanded for 
additional development.  

It is also noted that the veteran has pending claims of 
entitlement to service connection for a psychiatric 
disability and for entitlement to TDIU.  Because he has 
appointed a different representative as to those issues, they 
will be addressed in a separate decision.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's nasal septum deformity or any sinus disability is 
causally related to active service.  

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed respiratory disability is 
causally related to active service.  


CONCLUSIONS OF LAW

1.  A nasal septum deformity or sinus disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  Chronic upper respiratory infections were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, because the 
instant decision denies the veteran's claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  

The Board notes that the veteran was awarded disability 
benefits by the Social Security Administration (SSA) in 1986.  
As it appeared that not all records associated with the 
veteran's SSA claim were associated with his VA claims 
folder, development was undertaken to obtain any outstanding 
documents.  In an  
August 2005 response from SSA, it was noted that the 
veteran's disability file had been destroyed.  Thus, there 
are no available SSA records left to obtain.

Further regarding the duty to assist, the claims folder 
includes the veteran's statements in support of his appeal.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
status post rhinoplasty nasal septum deformities and for 
chronic upper respiratory infections.  Specifically, he 
contends that he broke his nose while boxing in service, 
resulting in his current respiratory problems. 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As noted above, the first question for consideration in 
evaluating a direct service connection claim is whether the 
competent evidence demonstrates a current disability.  In the 
present case, a review of the record also establishes that a 
septorhinoplasty was performed in 1983 in response to 
progressive complaints of right nasal obstruction and 
repeated congestion.  A June 2002 letter written by E. G. B., 
Jr., indicates that the veteran's nose was misshapen.

Regarding the respiratory disability, a private treatment 
record dated in December 2002 shows that the veteran was 
issued a nebulizer for chronic obstructive pulmonary disease 
(COPD).  A subsequent November 2003 private treatment report 
again contains a diagnosis of severe COPD.  As indicated in 
that report, the veteran continued to use a nebulizer and 
also took Albuterol for that condition.  

Based on the foregoing, the evidence demonstrates nasal 
deformity and current respiratory disability.  Therefore 
current disability is established and the first requirement 
of a service connection claim has been met.  However, the 
remaining criteria necessary to establish service connection 
have not been met, as will be discussed below.  

A review of the service medical records shows that the 
veteran was treated for acute nasopharyngitis in February 
1949.  A March 1949 in-service treatment record revealed that 
the veteran's symptoms had rapidly improved.  While a 
subsequent July 1949 record shows treatment for precordial 
pain, this appears to relate to a cardiac condition rather 
than to the respiratory disability for consideration here.  
In any event, the veteran's June 1951 separation examination 
revealed normal findings.  The veteran denied chronic or 
frequent colds, and also denied sinusitis, in a report of 
medical history completed at that time.  The service records, 
including the separation examination, did not reveal a broken 
nose.

Therefore, while it is shown that the veteran was treated for 
pharyngitis in service, the overall evidence indicates that 
this was an acute and transitory condition that resolved 
prior to discharge.  Consequently, it can not be concluded 
that any chronic respiratory or sinus disability was incurred 
in active service.  However, this does not in itself preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any respiratory or sinus problems 
are causally related to active service, for the reasons 
discussed below.  
 
In the present case, the claims file contains lay statements 
in which acquaintainces state that they have observed the 
veteran to be short of breath over the years.  For example, 
in one May 1990 statement submitted by A. D. G., it was noted 
that the veteran would have spells in which he would gasp for 
breath.  The Board has considered these statements.  The 
Board has also considered the post-service medical evidence, 
which reflects treatment and diagnoses referable to 
respiratory and sinus disability from the early 1980s.  The 
claims folder also contains a July 1984 letter written by D. 
H. M. , M.D. stating that the veteran was treated for upper 
respiratory infections in the 1950s and 1960s.  It was not 
specified how early in the 1950s treatment began, or how 
frequently such treatment occurred.  

Without further information, the letter from Dr. D. H. M. 
does not demonstrate continuity of respiratory or sinus 
symptomatology proximate to discharge from service.  Again, 
it is simply not known how soon after service treatment began 
or whether the symptoms occurred frequently enough to be 
deemed a chronic disability, as opposed to a series of 
transient infections that each resolved.  Moreover, the 
absence of documented complaints or treatment referable to a 
respiratory or sinus disability in the 1970s further 
precludes a finding of continuity of symptomatology since 
active service.  Furthermore, no competent evidence of record 
causally relates any current respiratory or sinus disability 
to the pharyngitis treated during the veteran's active 
service.  

The competent evidence does include a June 2002 statement 
written by E. G. B., Jr., M.D.  That doctor opined that the 
veteran's reported broken nose in service likely contributed 
to his upper respiratory infections.  However, as already 
noted, the service medical records do not reveal any 
treatment for a broken nose.  Furthermore, the veteran's 
separation examination does not indicate a broken nose, or 
any other nasal injury.  Thus, Dr. E. G. B., Jr.'s opinion is 
predicated solely on the veteran's reported history.  In this 
vein, the CAVC has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Therefore, the June 2002 statement from Dr. E. G. 
B., Jr., does not support the veteran's claims of entitlement 
to service connection in the present case.  

The Board has also considered the veteran's statements, 
raised at his various hearings before the RO, and elsewhere 
in the record, which express his belief that he was exposed 
to gas during active service.  Historically, the veteran had 
perfected a claim of entitlement to service connection for a 
nose deformity and sinus condition claimed as residuals of 
mustard gas, which was ultimately withdrawn by the veteran 
and dismissed in an April 1999 Board decision.  Since that 
time, the veteran has continued to state that he was exposed 
to gas in service.  However, he now appears to be stating 
that such exposure was only responsible for his skin cancer, 
not currently on appeal.  At his September 2003 hearing 
before the RO, he specifically stated his belief that his 
current respiratory and sinus problems arose due to an 
incident in service in which he spent several hours outdoors 
in inclement weather.  

Even if the veteran's statements could be construed as again 
raising the contention that the veteran's current disability 
was due to gas exposure while on active duty, an allowance of 
service connection is not possible on this basis.  Again, 
there is no showing of chronic respiratory or sinus 
disability in service, and exposure to gas has not been 
demonstrated.  No presumptive provisions are applicable here.  

In sum, the competent evidence does not demonstrate that any 
current respiratory and sinus disabilities are causally 
related to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for status post rhinoplasty nasal septum 
deformities is denied.

Service connection for chronic upper respiratory infections 
is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


